DETAILED ACTION
Claims 1-4 and 6-20 are presented for examination.
Claim 5 is cancelled.
Claims 1-2, 6-8, 11, 13, and 16-17 have been amended.
This office action is in response to the amendment submitted on 30-DEC-2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments – 35 U.S.C. 112(b)
Applicant’s arguments with respect to the rejection under 35 U.S.C. 112(b) for being indefinite in having a lack of corresponding structure in the specification due to the invoking of 35 U.S.C. 112(f) have been fully considered and are persuasive per an amendment adding the term “controller” and fig 3 of instant application showing the controller containing a processor and memory. The rejection of 35 U.S.C. 112(b) has been withdrawn.
It is noted the claim amendment has introduced a claim objection. See section Claim Objections for details below.

Response to Arguments – 35 U.S.C. 103
On pgs. 7-8 of the Applicant Arguments/Remarks dated 12/30/2020 (hereinafter ‘Remarks’), Applicant argues the combination of TAO, International Publication WO via a first input/output connection and an auxiliary power bus via a different, second input/output connection”. 
Examiner respectfully disagrees ECHENIQUE SUBIABRE does not teach the “auxiliary power bus”. In ¶[0205] ECHENIQUE SUBIABRE using a auxiliary control unit to determine elements of the operation. However, Examiner find the combination of TAO in view of ECHENIQUE SUBIABRE is silent to the remaining portion of the amended limitation.
Applicant’s arguments with respect to the rejection under TAO in view of ECHENIQUE SUBIABRE have been fully considered and are persuasive per the newly presented limitations. Therefore, the rejection has been withdrawn.  
Accordingly the rejection of TAO in view of ECHENIQUE SUBIABRE further in view of SON et al., U.S. Patent Application Publication 2017/0352010 A1 (hereinafter ‘SON’) has been withdrawn.

However, upon further consideration, a new grounds of rejection is made in view of 
TAO in view of ECHENIQUE SUBIABRE  further in view of Enami et al., Japanese Foreign Patent JP-3721700-B2 (Published 2005).
AND
TAO in view of ECHENIQUE SUBIABRE  further in view of Enami et al., Japanese Foreign Patent JP-3721700-B2 (Published 2005) further in view of SON.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities: 
Claim 1 recites the term “the data collector module”. This appears to be an oversite because the amended claim recites “a data collector controller module”. The term will be interpreted as “the data collector controller module”.
Claim 16 recites the term “the model simulator module”. This appears to an oversite because in the same limitation the claim recites “the model simulator controller module”. The term will be interpreted as “the model simulator controller module”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Regarding Claim 1 and 11, the newly presented limitations have incorporated the terms …via a different, second input/output connection…, where the specification does not specifically use the language of a “different” and “second” connection. In fig. 4, the contains an auxiliary power bus (312). The LAN of 316 where the turbine controller is on the same LAN as 318. This amounts to an additional input/output to the LAN, but not a “different” connection.
Regarding Claim 8, the newly presented limitation has incorporated via a third input/output (I/O) connection. The sensors of 309 and 307 are part of different elements. The sensors of 307 may be on a separate I/O, denoted by 322, or part of 309, as part of the LAN. The I/O connection types here are different and would be differentiating by being part of a separate I/O or part of the LAN, but not as a “third” I/O/.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-12, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
TAO, International Publication WO 2016/008500 A1 in view of
ECHENIQUE SUBIABRE, U.S. Patent Application Publication 2019/0195189 A1 further in view of
Enami et al., Japanese Foreign Patent JP-3721700-B2 (Published 2005).

Regarding Claim 1: An energy audit tool for an existing wind turbine power system, the energy audit tool comprising: 
TAO teaches a data collector controller module temporarily communicatively coupled to an existing turbine controller of the existing wind turbine power system … the data collector module configured to collect operating data of the existing wind turbine power system … and, (Pg. 5 lines 1-3 TAO teaches on the nacelle of a wind turbine for a temporary installed, i.e. communicatively coupled, LiDAR, i.e. data collector configured to perform measurements of operating data “…It hereby becomes possible to make use of recorded table values or multi-dimensional algorithms with correction factors which will be calculated and stored using calibration measurements from a temporarily installed LiDAR mounted on the nacelle…”)
TAO teaches a model simulator controller module for analyzing the collected operating data, generating a model of the existing wind turbine power system based on the collected operating data … and (Pg. 4 lines 20-24 TAO teaches the use of correction algorithms using collected data, i.e. analyzing the collected data, from the data of the existing wind turbine“…Hereby is achieved a direction and wind speed data correction system (signal correction box), which can be used as a permanently installed tool, or the record correction table / multi-dimensional correction algorithms can be integrated directly into the WTG [wind turbine generator] controller, on existing and future wind turbines with the purpose to optimize the energy production and minimize loads…”)

TAO does not appear to explicitly disclose
from the existing turbine controller and an auxiliary power level from the auxiliary power bus;
and the auxiliary power level,
determining an energy loss of the existing wind turbine power system from the model of the existing wind turbine power system.

However, ECHENIQUE SUBIABRE teaches from the existing turbine controller and an auxiliary power level from the auxiliary power bus; ([0205] ECHENIQUE SUBIABRE teaches the use of an auxiliary unit to determine the output power during operation of the existing unit “…In this way, for example, the control unit 5' or auxiliary control unit 30 can determine the optimum, target or set point output power for any given measured wind or rotor speed and adjust the rotor speed ( or other operating parameter of the energy conversion device) accordingly, e.g. by controlling operation of the generator or other active load…”)
ECHENIQUE SUBIABRE teaches and the auxiliary power level, (Continuing [0205] ECHENIQUE SUBIABRE teaches to calculate, i.e. model, the operation using the power levels received from the auxiliary unit “The operating parameter map 25' ( e.g. the power or torque curves) can be calculated or recalculated in use, e.g. on the fly or during operation, and used to generate or revise the current operating parameter map 25' if required…”)
ECHENIQUE SUBIABRE teaches determining an energy loss of the existing wind turbine power system from the model of the existing wind turbine power system. ([0010] ECHENIQUE SUBIABRE teaches determining the loss from energy conversion, i.e. energy loss by optimizing operation variables, i.e. model “…determining at least one parameter of the energy conversion device by improving, varying, optimizing or maximising at least one operational variable and/or output of the energy conversion device by reducing, minimising or optimising the one or more losses or a function thereof…”
Further [0001] ECHENIQUE SUBIABRE teaches the field of the invention is related to wind turbines “…The present invention relates to a control and processing system and method for determining parameters, particularly operating parameters, of an energy conversion device, such as a wind or tidal turbine…”)
TAO and ECHENIQUE SUBIABRE are analogous art because they are from the same field of endeavor, analyzing, modeling, and monitoring systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the a model simulator controller module for analyzing the collected operating data, generating a model of the existing wind turbine power system based on the collected operating data as disclosed by TAO by from the existing turbine controller and an auxiliary power level from the auxiliary power bus and the auxiliary power level and determining an energy loss of the existing wind turbine power system from the model of the existing wind turbine power system as disclosed by ECHENIQUE SUBIABRE.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the efficiency of energy conversion in wind turbines as discussed by ECHENIQUE SUBIABRE in ¶[0005] “The problem solved by at least one embodiment of at least one aspect of the present invention may be to improve the efficiency of energy conversion devices, such as turbines, particularly wind or tidal/water turbines…”

TAO and ECHENIQUE SUBIABRE does not appear to explicitly disclose temporarily communicatively coupled via a first input/output connection and an auxiliary power bus via a different, second input/output connection

However, Enami teaches temporarily communicatively coupled … via a first input/output connection and an auxiliary power bus via a different, second input/output connection ([0014] Pg. 3 Enami teaches the use of an auxiliary power supply connected, i.e. connection and bus in parallel. In parallel implies a second input/output connection as the main source and load are the first connection. The connection is temporary “…According to the present invention, there is provided a classifying switch inserted in a predetermined section of a distribution line connecting a service power source as a main power source and a load, and a power source different from the service power source. A power supply auxiliary power supply connected at the time of power supply switching and a temporary switch connected in parallel to the segmented switcher at the time of power supply switching to the distribution line on the load side of the switch, and a normal power supply and power supply In a different power supply uninterruptible power switching system for performing power switching between auxiliary power supplies with uninterruptible power by synchronizing the two power supplies…”)
TAO, ECHENIQUE SUBIABRE, and Enami are analogous art because they are from the same field of endeavor, analyzing, modeling, and monitoring systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the a model simulator controller module for analyzing the collected operating data, generating a model of the existing wind turbine power system based on the collected operating data as disclosed by TAO and ECHENIQUE SUBIABRE by temporarily communicatively coupled via a first input/output connection and an auxiliary power bus via a different, second input/output connection as disclosed by Enami.
One of ordinary skill in the art would have been motivated to make this modification in order to prevent interruption of the system when testing the outputs as discussed in the abstract of Enami “…To switch power supply between a distribution substation 1 and a mobile power generation device 33 with a parallel operation function by synchronizing both power supplies guided from both ends of a temporary switch 34 with no power interruption. In the different power uninterruptible switching system, the manual switch between the temporary switch 34 and the power generator 33 is not required, and the temporary switch 34 is provided with an interlock mechanism for preventing asynchronous switching. To prevent damage to power generation equipment. SOLUTION: An instrumentation transformer PT is provided in a temporary switch 34. 1 and PT2 are built in, and a synchronization test is performed based on the voltage of the transformer, and a condition for enabling synchronization of the temporary switch 34 is determined by a synchronization enable determination circuit 35…”

Regarding Claim 4: TAO, ECHENIQUE SUBIABRE, and Enami teach The energy audit tool of claim 1, wherein the operating data comprises at least one of 
TAO teaches voltage, current, rotor speed, pitch angle, active power, reactive power, yaw angle, wind direction, wind speed, nacelle direction, temperature, air pressure, faults, mechanical strains, or combinations thereof. (Pg. 5 lines 3-7 TAO teaches yaw misalignment, therefore determines yaw angle, wind speed, wind inflow angle, i.e. wind direction “…a spinner anemometer mounted on the spinner or any other device which can be used to determine or measuring the actual yaw misalignment, actual wind speed and/or the actual turbulence and/or the actual wind inflow angle in each defined wind sectors and wind bins on or in front of a wind turbine rotor…”)

Regarding Claim 7: TAO, ECHENIQUE SUBIABRE, and Enami teach The energy audit tool of claim 1, 
TAO teaches wherein the data collector controller module is communicatively coupled to one or more sensors configured for monitoring the operating data and the auxiliary power level. (Pg. 12 lines 6-12 TAO teaches main measurement instruments, i.e. auxiliary power and the new measurement instrument temporarily installed, i.e. operating data is collected for signal correction “…The signal correction box 2 is interconnected between the permanently (existing) installed main measurement instruments 8 and potentially also from a new measurement instruments 8A and the WTG controller 10 in such a manner that less precise input measurements received from the existing or permanently installed instruments continuously will be corrected by making use of stored table values or algorithms in the signal correction box 2 - before the output is send to the WTG controller…”)

Regarding Claim 8: TAO, ECHENIQUE SUBIABRE, and Enami teach The energy audit tool of claim 7, wherein the one or more sensors are communicatively coupled to the data collector controller module via a third input/output (I/O) connection. (Pg. 16 lines 23-25 TAO teaches to collect and send back data, i.e. input/output“…Based on all collected data a multidimensional correction algorithm will be calculated and transferred back to the signal 25 correction box 2…”
Further on Pg. 12 lines 19-20 TAO teaches the measurement instrument, i.e. sensors are connected directly the WTG controller, i.e. a third input/output connection “…The existing secondary measurement instrument 8 will still be connected directly to the WTG controller 10, this assuring that any safety system of the WTG is intact…”)

Regarding Claim 9: TAO, ECHENIQUE SUBIABRE, and Enami teach The energy audit tool of claim 7, wherein the one or more sensors comprise at least one of 
TAO teaches strain gauges, accelerometers, temperature sensors, Micro Inertial Measurement Units (MIMUs), pressure sensors, humidity sensors, speed sensors, airflow sensors, angle of attack sensors, vibration sensors, Light Detecting and Ranging (LIDAR) sensors, optical sensors, anemometers, wind vanes, Sonic Detection and Ranging (SODAR) sensors, infra lasers, radiometers, pitot tubes, or rawinsondes. (Pg. 16 lines 14-15 TAO teaches LiDAR and anemometer “…Calibration of the multi-dimensional correction algorithm for the signal correction box 2 using a temporary installation nacelle based LiDAR 12, spinner anemometer…”)

Regarding Claim 10: TAO, ECHENIQUE SUBIABRE, and Enami teach The energy audit tool of claim 1, wherein the operating data comprises 
ECHENIQUE SUBIABRE teaches time-series operating data, the time-series operating data comprises a sequence of data points collected at set time intervals over a continuous period of time. ([0063] ECHENIQUE SUBIABRE teaches capturing new datasets, i.e. sequence of data points, on a regular basis, i.e. continuous period of time. The new data is recomputed on a periodic basis, i.e. set time intervals “…In particular the method, and/or recalculation of aerodynamic efficiency may be performed on a regular or periodic basis, such as on a daily or weekly basis. The optimum recalculation timescales may vary depending on the use, the particular device, the location of the device amongst other factors. However, it will be appreciated that the system may keep learning from new datasets acquired on a regular basis…”)

Regarding Claim 11 (method of Claim 1): A method for evaluating efficiency of an existing wind turbine power system, the method comprising: 
TAO teaches temporarily communicatively coupling a data collector controller module of an energy audit tool into an existing turbine controller of the existing wind turbine power system …during operation of the existing wind turbine power system, collecting, via the data collector controller module, operating data of the existing wind turbine power system… (Pg. 5 lines 1-3 TAO teaches on the nacelle of a wind turbine for a temporary installed, i.e. communicatively coupled, LiDAR, i.e. data collector configured to perform measurements of operating data “…It hereby becomes possible to make use of recorded table values or multi-dimensional algorithms with correction factors which will be calculated and stored using calibration measurements from a temporarily installed LiDAR mounted on the nacelle…”)
TAO teaches analyzing, via a model simulator controller module of the energy audit tool, the collected operating data …generating, via the model simulator controller module, a model of the existing wind turbine power system based on the collected operating data … and, (Pg. 4 lines 20-24 TAO teaches the use of correction algorithms using collected data, i.e. analyzing the collected data, from the data of the existing wind turbine“…Hereby is achieved a direction and wind speed data correction system (signal correction box), which can be used as a permanently installed tool, or the record correction table / multi-dimensional correction algorithms can be integrated directly into the WTG [wind turbine generator] controller, on existing and future wind turbines with the purpose to optimize the energy production and minimize loads…”)

TAO does not appear to explicitly disclose
from the existing turbine controller and an auxiliary power level from the auxiliary power bus; 
and the auxiliary power level 
determining, via the model simulator controller module, an energy loss of the existing wind turbine power system from the model of the existing wind turbine power system.

However, ECHENIQUE SUBIABRE teaches from the existing turbine controller and an auxiliary power level from the auxiliary power bus; ([0205] ECHENIQUE SUBIABRE teaches the use of an auxiliary unit to determine the output power during operation of the existing unit “…In this way, for example, the control unit 5' or auxiliary control unit 30 can determine the optimum, target or set point output power for any given measured wind or rotor speed and adjust the rotor speed ( or other operating parameter of the energy conversion device) accordingly, e.g. by controlling operation of the generator or other active load…”)
ECHENIQUE SUBIABRE teaches and the auxiliary power level, (Continuing [0205] ECHENIQUE SUBIABRE teaches to calculate, i.e. model, the operation using the power levels received from the auxiliary unit “The operating parameter map 25' ( e.g. the power or torque curves) can be calculated or recalculated in use, e.g. on the fly or during operation, and used to generate or revise the current operating parameter map 25' if required…”)
ECHENIQUE SUBIABRE teaches determining, via the model simulator controller module, an energy loss of the existing wind turbine power system from the model of the existing wind turbine power system. ([0010] ECHENIQUE SUBIABRE teaches determining the loss from energy conversion, i.e. energy loss by optimizing operation variables, i.e. model “…determining at least one parameter of the energy conversion device by improving, varying, optimizing or maximising at least one operational variable and/or output of the energy conversion device by reducing, minimising or optimising the one or more losses or a function thereof…”
Further [0001] ECHENIQUE SUBIABRE teaches the field of the invention is related to wind turbines “…The present invention relates to a control and processing system and method for determining parameters, particularly operating parameters, of an energy conversion device, such as a wind or tidal turbine…”)
TAO and ECHENIQUE SUBIABRE are analogous art because they are from the same field of endeavor, analyzing, modeling, and monitoring systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the analyzing, via a model simulator controller module of the energy audit tool, the collected operating data …generating, via the model simulator controller module, a model of the existing wind turbine power system based on the collected operating data as disclosed by TAO by from the existing turbine controller and an auxiliary power level from the auxiliary power bus and the auxiliary power level and determining, via the model simulator controller module, an energy loss of the existing wind turbine power system from the model of the existing wind turbine power system as disclosed by ECHENIQUE SUBIABRE.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the efficiency of energy conversion in wind turbines as discussed by ECHENIQUE SUBIABRE in ¶[0005] “The problem solved by at least one embodiment of at least one aspect of the present invention may be to improve the efficiency of energy conversion devices, such as turbines, particularly wind or tidal/water turbines…”

TAO and ECHENIQUE SUBIABRE does not appear to explicitly disclose temporarily communicatively coupled via a first input/output connection and into an auxiliary power bus to the data collector module via a different., second input/output connection;

However, Enami teaches temporarily communicatively coupled … via a first input/output connection and into an auxiliary power bus to the data collector module via a different., second input/output connection; ([0014] Pg. 3 Enami teaches the use of an auxiliary power supply connected, i.e. connection and bus in parallel. In parallel implies a second input/output connection as the main source and load are the first connection. The connection is temporary “…According to the present invention, there is provided a classifying switch inserted in a predetermined section of a distribution line connecting a service power source as a main power source and a load, and a power source different from the service power source. A power supply auxiliary power supply connected at the time of power supply switching and a temporary switch connected in parallel to the segmented switcher at the time of power supply switching to the distribution line on the load side of the switch, and a normal power supply and power supply In a different power supply uninterruptible power switching system for performing power switching between auxiliary power supplies with uninterruptible power by synchronizing the two power supplies…”)
TAO, ECHENIQUE SUBIABRE, and Enami are analogous art because they are from the same field of endeavor, analyzing, modeling, and monitoring systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the a model simulator controller module for analyzing the collected operating data, generating a model of the existing wind turbine power system based on the collected operating data as disclosed by TAO and ECHENIQUE SUBIABRE by temporarily communicatively coupled via a first input/output connection and an auxiliary power bus via a different, second input/output connection as disclosed by Enami.
One of ordinary skill in the art would have been motivated to make this modification in order to prevent interruption of the system when testing the outputs as discussed in the abstract of Enami “…To switch power supply between a distribution substation 1 and a mobile power generation device 33 with a parallel operation function by synchronizing both power supplies guided from both ends of a temporary switch 34 with no power interruption. In the different power uninterruptible switching system, the manual switch between the temporary switch 34 and the power generator 33 is not required, and the temporary switch 34 is provided with an interlock mechanism for preventing asynchronous switching. To prevent damage to power generation equipment. SOLUTION: An instrumentation transformer PT is provided in a temporary switch 34. 1 and PT2 are built in, and a synchronization test is performed based on the voltage of the transformer, and a condition for enabling synchronization of the temporary switch 34 is determined by a synchronization enable determination circuit 35…”

Regarding Claim 12: TAO, ECHENIQUE SUBIABRE, and Enami teach The method of claim 11, further comprising 
TAO teaches removing the energy audit tool from the existing wind turbine power system. (Pg. 18 lines 30-31 TAO teaches the LiDAR, i.e. energy audit tool is temporary, therefore eventually removed “…Another embodiment is that the extension shaft or unit 56 is only temporary mounted on the LiDAR 12…”)

Regarding Claim 15 (substantially similar to Claim 4): TAO, ECHENIQUE SUBIABRE, and Enami teach The method of claim 11, wherein the operating data comprises at least one of 
TAO teaches voltage, current, rotor speed, pitch angle, active power, reactive power, yaw angle, wind direction, wind speed, nacelle direction, temperature, air pressure, faults, mechanical strains, or combinations thereof. (Pg. 5 lines 3-7 TAO teaches yaw misalignment, therefore determines yaw angle, wind speed, wind inflow angle, i.e. wind direction “…a spinner anemometer mounted on the spinner or any other device which can be used to determine or measuring the actual yaw misalignment, actual wind speed and/or the actual turbulence and/or the actual wind inflow angle in each defined wind sectors and wind bins on or in front of a wind turbine rotor…”)

Regarding Claim 16: TAO, ECHENIQUE SUBIABRE, and Enami teach The method of claim 11, further comprising: 
ECHENIQUE SUBIABRE teaches receiving, via the data collector controller module, an auxiliary power level of an auxiliary power bus of the existing wind turbine power system; ([0205] ECHENIQUE SUBIABRE teaches the use of an auxiliary unit to determine the output power during operation of the existing unit“…In this way, for example, the control unit 5' or auxiliary control unit 30 can determine the optimum, target or set point output power for any given measured wind or rotor speed and adjust the rotor speed ( or other operating parameter of the energy conversion device) accordingly, e.g. by controlling operation of the generator or other active load…”)
ECHENIQUE SUBIABRE teaches sending, via the data collector controller module, the auxiliary power level to the model simulator module; and, (Continuing [0205] ECHENIQUE SUBIABRE teaches to calculate, i.e. model, the operation using the power levels received from the auxiliary unit “The operating parameter map 25' ( e.g. the power or torque curves) can be calculated or recalculated in use, e.g. on the fly or during operation, and used to generate or revise the current operating parameter map 25' if required…”)
ECHENIQUE SUBIABRE teaches generating, via the model simulator controller module, the model of the existing wind turbine power system based on the collected operating data and the auxiliary power level. ([0206] ECHENIQUE SUBIABRE teaches calculate parameters, i.e. generate the model for existing turbines of the power-rotor speed from the data of the auxiliary control unit “…Advantageously, since the control unit 5' or auxiliary control unit 30 of embodiments of the present invention effectively calculates and/or recalculates operating parameter maps 25' (e.g. set point or optimum power-rotor speed curves or torque-rotor speed curves), which can be substituted for the pre-determined or otherwise calculated control parameter maps 25 used by existing turbines, the present system can not only advantageously improve performance of the energy conversion device ( e.g. wind or water turbine)…”)

Regarding Claim 18 (similar to Claims 7 and 8): TAO, ECHENIQUE SUBIABRE, and Enami teach The method of claim 16, further comprising 
TAO teaches monitoring, via one or more sensors communicatively coupled to the data collector module (Pg. 12 lines 6-12 TAO teaches main measurement instruments, i.e. auxiliary power and the new measurement instrument temporarily installed, i.e. operating data is collected for signal correction “…The signal correction box 2 is interconnected between the permanently (existing) installed main measurement instruments 8 and potentially also from a new measurement instruments 8A and the WTG controller 10 in such a manner that less precise input measurements received from the existing or permanently installed instruments continuously will be corrected by making use of stored table values or algorithms in the signal correction box 2 - before the output is send to the WTG controller…”)
TAO teaches via at least one input/output (I/O), the operating data and the auxiliary power level. (Pg. 16 lines 23-25 TAO teaches to collect and send back data, i.e. input/output“…Based on all collected data a multidimensional correction algorithm will be calculated and transferred back to the signal 25 correction box 2…”)

Regarding Claim 19 (similar to Claim 9): TAO, ECHENIQUE SUBIABRE, and Enami teach The method of claim 18, wherein the one or more sensors comprise at least one of 
TAO teaches strain gauges, accelerometers, temperature sensors, Micro Inertial Measurement Units (MIMUs), pressure sensors, humidity sensors, speed sensors, airflow sensors, angle of attack sensors, vibration sensors, Light Detecting and Ranging (LIDAR) sensors, optical sensors, anemometers, wind vanes, Sonic Detection and Ranging (SODAR) sensors, infra lasers, radiometers, pitot tubes, or rawinsondes. (Pg. 16 lines 14-15 TAO teaches LiDAR and anemometer “…Calibration of the multi-dimensional correction algorithm for the signal correction box 2 using a temporary installation nacelle based LiDAR 12, spinner anemometer…”)

Regarding Claim 20 (substantially similar to Claim 10): TAO, ECHENIQUE SUBIABRE, and Enami teach The method of claim 11, wherein the operating data comprises 
ECHENIQUE SUBIABRE teaches time-series operating data, the time-series operating data comprises a sequence of data points collected at set time intervals over a continuous period of time. ([0063] ECHENIQUE SUBIABRE teaches capturing new datasets, i.e. sequence of data points, on a regular basis, i.e. continuous period of time. The new data is recomputed on a periodic basis, i.e. set time intervals “…In particular the method, and/or recalculation of aerodynamic efficiency may be performed on a regular or periodic basis, such as on a daily or weekly basis. The optimum recalculation timescales may vary depending on the use, the particular device, the location of the device amongst other factors. However, it will be appreciated that the system may keep learning from new datasets acquired on a regular basis…”)

Claims 2-3, 6, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over 
TAO, International Publication WO 2016/008500 A1 in view of
ECHENIQUE SUBIABRE, U.S. Patent Application Publication 2019/0195189 A1 further in view of
Enami et al., Japanese Foreign Patent JP-3721700-B2 (Published 2005) further in view of
SON et al., U.S. Patent Application Publication 2017/0352010 A1 (hereinafter ‘SON’).

Regarding Claim 2: TAO, ECHENIQUE SUBIABRE, and Enami teach The energy audit tool of claim 1, wherein the model simulator controller module is further configured to 

TAO, ECHENIQUE SUBIABRE, and Enami do not appear to explicitly disclose
generate a report of the energy loss of the existing wind turbine power system. 

However, SON teaches generate a report of the energy loss of the existing wind turbine power system. ([0152] SON teaches creating a report of the wind turbine in the wind farm “…Further, the manger, the interested party, or the like may register, modify, or inquire the periodic reports or the forecast reports for the status of the wind turbines within each wind farm and automatically create the forecast reports based on the input status data…”
Further, the abstract of SON teaches the wind turbine is monitored for performance or abnormality, i.e. energy loss “…a wind data management unit configured to early detect a fault of each wind turbine and or monitor performance of each wind turbine based on the data about the status monitoring or the data about the abnormality status…”)

TAO, ECHENIQUE SUBIABRE, Enami, and SON are analogous art because they are from the same field of endeavor, analyzing, modeling, and monitoring wind systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the model simulator controller module as disclosed by TAO, ECHENIQUE SUBIABRE, and Enami by  as disclosed by SON.
One of ordinary skill in the art would have been motivated to make this modification in order to effectively monitor the wind turbines and to develop a maintenance plan to reduce cost as discussed by SON in ¶[0008]-[0009] “…Further, foreign advanced wind turbine makers use the ICT technology to manage a wind facility and construct an ICT system to maximize an operating ratio of a wind farm and minimize the O & M costs. Therefore, there is a need to construct a differentiated monitoring system capable of providing information that manages an alarm and an event of several wind turbines and establishes an operation and maintenance plan by using an ICT technology…”


    PNG
    media_image1.png
    715
    870
    media_image1.png
    Greyscale
Regarding Claim 3: TAO, ECHENIQUE SUBIABRE, Enami, and SON teach The energy audit tool of claim 2, wherein the report comprises 
ECHENIQUE SUBIABRE teaches a percentage of how much a plurality of operating states contributed to the energy loss. (Figure 23 ECHENIQUE SUBIABRE teaches the percentage of the energy loss by the different states. This is designated by mech.loss, copper.loss, core.loss, and coverter.loss in Figure 23 which different shadings at each wind speed to denote the percentage.)

Regarding Claim 6: TAO, ECHENIQUE SUBIABRE, and Enami teach The energy audit tool of claim 1, wherein the data collector controller module is further configured to 

TAO, ECHENIQUE SUBIABRE, and Enami do not appear to explicitly disclose
send the operating data of the existing wind turbine power system and the auxiliary power level to a cloud server.

However, SON teaches send the operating data of the existing wind turbine power system and the auxiliary power level to a cloud server. ([0051] SON teaches “…That is, the wind farm supervision monitoring system according to the embodiment of the present disclosure acquires data from the wind turbine 111 and 121, the Met. Mast 112 and 122, and the O & M engineer 187 and stores the acquired data in the site server 113 and 123 and the cloud server 140…”)
TAO, ECHENIQUE SUBIABRE, Enami, and SON are analogous art because they are from the same field of endeavor analyzing, modeling, and monitoring systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the data collector controller module as disclosed by TAO, ECHENIQUE SUBIABRE, and Enami by send the operating data of the existing wind turbine power system and the auxiliary power level to a cloud server as disclosed by SON.
One of ordinary skill in the art would have been motivated to make this modification in order to effectively monitor the wind turbines and to develop a maintenance plan to reduce cost as discussed by SON in ¶[0008]-[0009] “…Further, foreign advanced wind turbine makers use the ICT technology to manage a wind facility and construct an ICT system to maximize an operating ratio of a wind farm and minimize the O & M costs. Therefore, there is a need to construct a differentiated monitoring system capable of providing information that manages an alarm and an event of several wind turbines and establishes an operation and maintenance plan by using an ICT technology…”

Regarding Claim 13 (substantially similar to Claim 2): TAO, ECHENIQUE SUBIABRE, and Enami teach The method of claim 11, further comprising 

TAO, ECHENIQUE SUBIABRE, and Enami do not appear to explicitly disclose
generating, via the model simulator controller module, a report of the energy loss of the existing wind turbine power system.

However, SON teaches generating, via the model simulator controller module, a report of the energy loss of the existing wind turbine power system. ([0152] SON teaches creating a report of the wind turbine in the wind farm “…Further, the manger, the interested party, or the like may register, modify, or inquire the periodic reports or the forecast reports for the status of the wind turbines within each wind farm and automatically create the forecast reports based on the input status data…”
Further, the abstract of SON teaches the wind turbine is monitored for performance or abnormality, i.e. energy loss “…a wind data management unit configured to early detect a fault of each wind turbine and or monitor performance of each wind turbine based on the data about the status monitoring or the data about the abnormality status…”)
TAO, ECHENIQUE SUBIABRE, Enami, and SON are analogous art because they are from the same field of endeavor, analyzing, modeling, and monitoring systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the model simulator controller module as disclosed by TAO, ECHENIQUE SUBIABRE, and Enami by generating, via the model simulator module, a report of the energy loss of the existing wind turbine power system as disclosed by SON.
One of ordinary skill in the art would have been motivated to make this modification in order to effectively monitor the wind turbines and to develop a maintenance plan to reduce cost as discussed by SON in ¶[0008]-[0009] “…Further, foreign advanced wind turbine makers use the ICT technology to manage a wind facility and construct an ICT system to maximize an operating ratio of a wind farm and minimize the O & M costs. Therefore, there is a need to construct a differentiated monitoring system capable of providing information that manages an alarm and an event of several wind turbines and establishes an operation and maintenance plan by using an ICT technology…”

Regarding Claim 14 (substantially similar to Claim 3): TAO, ECHENIQUE SUBIABRE, Enami, and SON teach The method of claim 13, wherein the report comprises 
ECHENIQUE SUBIABRE teaches a percentage of how much a plurality of operating states contributed to the energy loss. (Figure 23 [shown above] ECHENIQUE SUBIABRE teaches the percentage of the energy loss by the different states. This is designated by mech.loss, copper.loss, core.loss, and coverter.loss in Figure 23 which different shadings at each wind speed to denote the percentage.)

Regarding Claim 17 (substantially similar to Claim 6): TAO, ECHENIQUE SUBIABRE, and Enami teach The method of claim 16, wherein the data collector controller module is further configured to 
TAO, ECHENIQUE SUBIABRE, and Enami do not appear to explicitly disclose
send the operating data of the existing wind turbine power system and the auxiliary power level to a cloud server.
However, SON teaches send the operating data of the existing wind turbine power system and the auxiliary power level to a cloud server. ([0051] SON teaches “…That is, the wind farm supervision monitoring system according to the embodiment of the present disclosure acquires data from the wind turbine 111 and 121, the Met. Mast 112 and 122, and the O & M engineer 187 and stores the acquired data in the site server 113 and 123 and the cloud server 140…”)
TAO, ECHENIQUE SUBIABRE, Enami, and SON are analogous art because they are from the same field of endeavor, analyzing, modeling, and monitoring systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the data collector controller module as disclosed by TAO, ECHENIQUE SUBIABRE, and Enami by send the operating data of the existing wind turbine power system and the auxiliary power level to a cloud server as disclosed by SON.
One of ordinary skill in the art would have been motivated to make this modification in order to effectively monitor the wind turbines and to develop a maintenance plan to reduce cost as discussed by SON in ¶[0008]-[0009] “…Further, foreign advanced wind turbine makers use the ICT technology to manage a wind facility and construct an ICT system to maximize an operating ratio of a wind farm and minimize the O & M costs. Therefore, there is a need to construct a differentiated monitoring system capable of providing information that manages an alarm and an event of several wind turbines and establishes an operation and maintenance plan by using an ICT technology…”

Conclusion
Claims 1-4 and 6-20 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2127                                                                                                                                                                                             
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127